Citation Nr: 0613906	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-00 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to 
establish basic eligibility for VA benefits.



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel





INTRODUCTION

The claimant/appellant alleges qualifying service during 
World War II.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 adverse 
determination by the Manila RO which declined to reopen his 
claim seeking basic eligibility for VA benefits.

The matter of basic eligibility for VA benefits based on de 
novo review is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1. In a rating decision in June 2001, the RO determined that 
the appellant did not have qualifying service and was not a 
veteran, so as to establish basic eligibility for VA 
benefits; he did not timely perfect an appeal of the June 
2001 rating decision, after a statement of the case (SOC) was 
issued in December 2001. 

2. Evidence received since the June 2001 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim. 


CONCLUSION OF LAW

Evidence received since the June 2001 rating decision is new 
and material, and the claim to establish basic eligibility 
for VA benefits may be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

In Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Kent v. Nicholson, No. 04-181 (Vet. App. March 31, 2006), 
the Court held that the VCAA notice in a new and material 
evidence claim must include notice of the evidence and 
information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish the 
underlying claim for the benefit sought. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  

To the extent that either the content of the VCAA notice was 
insufficient or that notice was untimely, the appellant is 
not prejudiced by such deficiency or by any VA failure to 
assist the appellant in developing the claim to date, because 
the Board finds that new and material evidence has been 
received, and reopens the claim. 

Analysis 

In a rating decision in June 2001, the RO determined that the 
appellant did not have qualifying service to establish 
eligibility for VA benefits.  The RO noted that the service 
department had first determined that the appellant had 
recognized service, but that in a redetermination in 1953 the 
Army revoked the claimant's status as member of the Army of 
the United States and found further that the claimant was not 
a member of the Philippine Commonwealth Army.  The appellant 
disagreed with the June 2001 decision, and in December 2001 
the RO issued a SOC in the matter.  The claimant was advised 
that to perfect his appeal in the matter he was required to 
file a timely substantive appeal.  He did not do so.  
Accordingly, as the claimant did not perfect an appeal of the 
June 2001 rating decision, that decision is final.  
38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 3.104(a), 20.200.  

The evidence of record and considered by the RO in June 2001 
included documents from the Department of the Army, dated in 
1950 and 1953; a copy of an affidavit of Philippine Army 
Personnel, dated in 1945; a copy of a discharge document, 
dated in May 1947; a report of verification of service by the 
National Personnel Records Center (NPRC), dated in May 2001; 
copies of service personnel documents, dated from 1945 to 
1948; and a copy of a Red Cross document, dated in 1961. 

In September 2002, the appellant filed his current petition 
to reopen the claim seeking basic eligibility for VA 
benefits.  

If new and material evidence is presented or secured with 
respect to the claim that has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a)

Since the claim to reopen was filed after August 29, 2001, 
the current regulatory definition of the new and material 
evidence under 38 C.F.R. § 3.156(a) applies. New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence cannot be 
cumulative or redundant of the evidence already of record 
when the last final denial of the claim was made, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

As the claim was previously denied because the appellant did 
not have qualifying service, for evidence received to be new 
and material, it must relate to this unestablished fact. 

For a Regular Philippine Scout or a member of one of the 
regular components of the Philippine Commonwealth Army while 
serving with Armed Forces of United States, the period of 
active service will be from the date certified by the Armed 
Forces as the date of enlistment or date of report for active 
duty whichever is later to date of release from active duty 
or discharge, or in the case of a member of the Philippine 
Commonwealth Army June 30, 1946, whichever was earlier.  
38 C.F.R. § 3.41(a). 

Also for the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by a 
claimant such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 

(1) The evidence is a document issued by the service 
department. A  copy of an original document is 
acceptable if the copy was issued by the service 
department or if the copy was issued by a public 
custodian of  records who certifies that it is a true 
and exact copy of the document in the custodian's 
custody or, if the copy was submitted by an  accredited 
agent, attorney or service organization representative 
who  has successfully completed VA-prescribed training 
on military records, and who certifies that it is a true 
and exact copy of either an original document or of a 
copy issued by the service department or a public  
custodian of records; and 
(2) The document contains needed information as to 
length, time and character of service; and 

(3) In the opinion of the Department of Veterans Affairs 
the document is genuine and the information contained in 
it is accurate. 
38 C.F.R. § 3.203(a). 

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence 
is presumed.  This presumption is made only for the purpose 
of determining whether the claim should be reopened.  Once 
the evidence is found to be new and material and the claim 
reopened, the presumption no longer applies. Justus v. 
Prinicipi, 3 Vet. App. 510, 513 (1992).

The evidence received since the June 2001 rating decision 
includes a July 12, 2004, letter from NPRC with a 
Certification of Military Service that the appellant was a 
member the Army of the United States, Philippine Scouts, from 
July 1942 to May 1947, which on its face, if accurate, would 
establish qualifying service under 38 C.F.R. § 3.203.  This 
document is presumed credible (for the purpose of reopening 
the claim).  See  Justus at 3 Vet.App. 513. 

As this evidence relates to the unestablished fact of 
qualifying service, the lack of which was the basis for the 
previous denial of the claim, it raises a reasonable 
possibility of substantiating the claim, and is new and 
material.  Hence, the claim may be reopened.  38 C.F.R. § 
3.156(a).


ORDER

The appeal to reopen a claim seeking basic eligibility for VA 
benefits is granted.





REMAND

The Board must now determine as a question of fact the weight 
of the new evidence in the context of all the evidence of 
record, both the old and new. 

In the opinion of the Board, there is a question of the 
accuracy of the information contained in the Certification of 
Military Service that the appellant was a member the Army of 
the United States, Philippine Scouts, from July 1942 to May 
1947.  While the RO attempted to verify the information with 
the Service Department, the response was undated and 
unsigned, and the Board is unable to determine either the 
accuracy or authenticity of the information in the 
Certification of Military Service. 

Also the Certification of Military Service, issue in July 
2004, conflicts with earlier reports from the Service 
Department and NPRC that the appellant did not have 
qualifying service, and the conflicting documents must be 
reconciled. 

Accordingly, the case is remanded for the following: 

1. The claimant should be provided all 
appropriate notice in the matter of 
entitlement to basic eligibility for VA 
benefits (veteran status).  He should be 
afforded opportunity to respond.

2. Because there is a question concerning 
the accuracy and authenticity of the 
Certification of Military Service, issued 
in July 2004, ask the service department 
to certify with the proper endorsement 
signed by the custodian of the records 
whether the appellant had qualifying 
service as either: 

A member of the 14th Infantry 
Regiment in the Army of the United 
States (certification of which was 
previously revoked); or 

A member of the Philippine 
Commonwealth Army either as a 
Philippine Scout or as member of the 
22nd Infantry Regiment. 

3. After the development requested above 
is completed, the RO should readjudicate 
the claim (de novo).  If the benefit 
sought remains denied, the RO should 
issue an appropriate supplemental 
statement of the case and give the 
appellant the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


